DETAILED ACTION
                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                 
                                                     Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “microchannel coil openings”, “a plurality of fins” recited in claim 7, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. 
                                               Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 recites "the lowermost-row horizontal pipe of the heat pipe" in lines 1-2. It is suggested to change to --“the lowermost-row horizontal pipe of the condensation part” --to be consistent with the previously cited “a lowermost-row horizontal pipe of the condensation part” in line 2 of claim 7.  
                                                                                                                                                                                                                                                                                                 
                                        Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                    
Claim 5 recites “the direction of longitudinal extension” in line 4, which is confusing since there is no previous recitation of “direction of longitudinal extension” above in claim 1. For examination purposes, the limitation is being considered as -- a direction of longitudinal extension --. 
                                    Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 3-4 and 9 are rejected under pre-AlA 35 U.S.C. 103 as being unpatentable over Davenport et al. (US 2007/0113574) in view of Mercer et al. (US2015/0153095).
In regards to claim 1, Davenport discloses an air conditioning system (10, refer to Figs. 1-2) comprising: an evaporator coil (36, indoor coil); and a condensate drain assembly (refer to Figs. 1-2) comprising: a drain pan (12) disposed below the evaporator coil (36) so that the drain pan (12) receives condensate from the evaporator coil (refer to par. 26), wherein the drain pan (12) is removably disposed within the air conditioning system (refer to par. 26, wherein removably and operatively supported), and wherein a lowest vertical position of a bottom surface of the drain pan (12) is at an end (bottom surface at end wall 16 side) of the drain pan (note: that  in par. 28 stated that drain pan 12 is inserted longitudinally slopes downwardly from its inner end wall 14 towards the 16, and therefore the other end 16 side is the lowest vertical position of a bottom surface of the drain pan), 
          a drainage pipe (24, a tubular drain outlet fitting) having a first end (drainage pipe at end wall 16 side) disposed proximate (near) and lower than the end of the drain pan and a second end (drainage pipe at end wall 14 side) secured to the air conditioning system (since drain outlet fitting 24 has been somewhat lengthened to accommodate the addition to the overall drain pan 12, see par. 24, the second end secured to the air conditioning system) so that the second end is in fluid communication with an exterior (i.e. exterior of air conditioning unit 10, refer to Fig. 2) of the air conditioning system via an exterior surface (i.e. exterior surface of air conditioning unit 10, refer to Fig. 2) of the air conditioning system and is below the first end (par. 23, wherein extends outwardly from the outer end wall 16) so that fluid within the drainage pipe (24) flows away from the first end and towards the second end (refer to par. 2).   

       Mercer discloses a condensate drain assembly (Figs. 1-6), wherein a first drain pan end cap (front wall 20) comprising: a first aperture (30) at the end of the drain pan (10) so that fluid in the drain pan drains from the drain pan through the first aperture (refer to par. 20), and a second aperture (32) aligned (via aperture axis 34; Fig. 2) with the first end of the drainage pipe (as can be seen in Fig. 2). 
        Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the condensate drain assembly of Davenport to include a first drain pan end cap having a first aperture and a second aperture as taught by Mercer in order to function as a primary drain of condensate, and the second aperture to function as an overflow drain of condensate (refer to par. 20 of Mercer). 
In regards to claim 3, Davenport as modified disclose the claimed invention as disclosed in the rejection of claim 1. Further, Davenport discloses wherein the drain pan (12) and the drainage pipe (24) are elongated (lengthened) and the drainage pipe is disposed substantially parallel to a longitudinal direction (longest side direction of drain pan 12) of extension of the drain pan (drain outlet fitting 24 has been somewhat lengthened to accommodate the addition to the overall drain pan 12; par. 24).  
In regards to claim 4, Davenport as modified disclose the claimed invention as disclosed in the rejection of claim 1. Further, Davenport discloses the air conditioning apparatus (10), (refer to Fig. 2), wherein the drain pan (12) is removable from the air conditioning system in a direction of longitudinal extension (longitudinally sliding the drain pan 12; par. 28) of the drain pan (as can be seen in Figs. 1-2).
In regards to claim 9, Davenport as modified disclose the claimed invention as disclosed in the rejection of claim 1. Further, Davenport discloses wherein at least a portion of the drain pan (12) is sloped downward to bias a flow of the condensate toward the first aperture (30, as Davenport modified by Mercer) and at least a portion of the drainage pipe (24) is sloped downward (longitudinally slopes downwardly; par. 28) to bias the flow of the condensate toward the second end of the drainage pipe (as can be seen in Fig. 2).  

Claim 2 is rejected under pre-AlA 35 U.S.C. 103 as being unpatentable over Davenport et al. (US 2007/0113574) in view of Mercer et al. (US2015/0153095), further in view of Yoshida (US 2006/0053818).
In regards to claim 2, Davenport as modified disclose the claimed invention as disclosed in the rejection of claim 1, but fails to explicitly teach further comprising a connector tube configured to removably attach in fluid communication with the drain pan at the first aperture and the drainage pipe at the second aperture so that the drain pan end and the drainage pipe first end are in fluid communication with each other.  
       Yoshida teaches a drain arrangement (Fig. 3) further comprising a connector tube (corresponding to discharge tube 115) configured to removably attach in fluid (112) at the first aperture (left drain hole 113) and the drainage pipe (114) at the second aperture (right drain hole 113) so that the drain pan end (end of drain pan at drain hole 113) and the drainage pipe first end (end of drainage pipe 114 at drain hole 113) are in fluid communication with each other (as can be seen in Fig. 3).  
          Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the condensate drain assembly of         Davenport such that further comprising a connector tube configured to removably attach in fluid communication with the drain pan at the first aperture and the drainage pipe at the second aperture so that the drain pan end and the drainage pipe first end are in fluid communication with each other as taught by Yoshida in order to communicate with multiple locations of the system (refer to par. 55 of Yoshida). 

Claims 5-8 are rejected under pre-AlA 35 U.S.C. 103 as being unpatentable over Davenport et al. (US 2007/0113574) in view of Mercer et al. (US2015/0153095), further in view of Jung (KR 20060117832, see attached translation).
In regards to claim 5, Davenport as modified disclose the claimed invention as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the drain pan comprises a shroud portion and a trough portion, wherein, when the drain pan is installed at the air conditioning system, the shroud portion disposed below at least a portion of the evaporator coil of the air conditioning system receives the condensate therefrom, and wherein a second drain pan end cap opposite the first drain pan end cap 
        Jung teaches a condensate drain assembly (Figs. 3-5), wherein the drain pan (50) comprises a shroud portion (55, 54, 52) and a trough portion (51), wherein, when the drain pan (50) is installed at the air conditioning system (20), the shroud portion disposed below at least a portion of the evaporator coil (30) of the air conditioning system receives the condensate therefrom (as can be seen in Fig. 5), and wherein a second drain pan end cap (front open end wall as can be seen in Fig. 4) opposite the first drain pan end cap (rear closed end wall where drain hole 56 is located as can be seen in Fig. 4) is substantially open (see open end, Fig. 4) in the direction of longitudinal extension of the drain pan (50) to allow for the removal of the drain pan (as can be seen in Fig. 4). 
        Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the condensate drain assembly of Davenport such that the drain pan comprises a shroud portion and a trough portion, wherein, when the drain pan is installed at the air conditioning system, the shroud portion disposed below at least a portion of the evaporator coil of the air conditioning system receives the condensate therefrom, and wherein a second drain pan end cap opposite the first drain pan end cap is substantially open in the direction of longitudinal extension of the drain pan to allow for the removal of the drain pan as taught by Jung in order to avoid condensate accumulated in the drain pan from blocking the air space of the air conditioner by the air sucked in, so that the condensed water accumulated inside the air conditioner by avoiding contact with the components, there is an advantage that  (refer to page 4, last paragraph of June). 
In regards to claim 6, Davenport as modified disclose the claimed invention as disclosed in the rejection of claim 5, but fails to explicitly teach wherein the shroud portion is configured to prevent air from bypassing the evaporator coil of the air conditioning system.  
         Jung further teaches wherein the shroud portion is configured to prevent air from bypassing the evaporator coil (30) of the air conditioning system (as can be compared  in Figs. 2 and 5), (refer to page 4, last paragraph, wherein avoid condensate accumulated in the drain pan from blocking the air space of the air conditioner by the air sucked in, so that the condensed water accumulated inside the air conditioner by avoiding contact with the components). 
          Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the condensate drain assembly of         Davenport such that the shroud portion to prevent air from bypassing the evaporator coil of the air conditioning system as taught by Jung in order to avoid condensate accumulated in the drain pan from blocking the air space of the air conditioner by the air sucked in, so that the condensed water accumulated inside the air conditioner by avoiding contact with the components, there is an advantage that the condensate can be prevented from adversely affecting the internal components of the air conditioner (refer to page 4, last paragraph of June). 
In regards to claim 7, Davenport as modified disclose the claimed invention as disclosed in the rejection of claim 6, but fails to explicitly teach wherein a leading edge 
          Jung further teaches wherein a leading edge (horizontal portion 52a and front portion 54) of the shroud portion (55, 52, 54) rests against the evaporator coil (30) to block microchannel coil openings between a plurality of fins of the evaporator coil (lower portion of plurality of fins of the evaporator coil, as can be seen in Fig. 5) and a header (bottom end of evaporator is being considered as header), (as can be seen in Fig. 5, at least lower portion of the evaporator is blocked by the surrounding shroud portion 55, 54, 52) to prevent water spray therefrom (refer to page 3, paragraph 3, wherein water splash prevention part 55 formed on at least one of the front side 53 and the rear side 54 of the drain pan).  
          Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the condensate drain assembly of         Davenport such that a leading edge of the shroud portion rests against the evaporator coil to block microchannel coil openings between a plurality of fins of the evaporator coil and a header to prevent water spray therefrom as taught by Jung in order to avoid condensate accumulated in the drain pan from blocking the air space of the air conditioner by the air sucked in, so that the condensed water accumulated inside the air conditioner by avoiding contact with the components, there is an advantage that the condensate can be prevented from adversely affecting the internal components of the air conditioner (refer to page 4, last paragraph of June). 
In regards to claim 8, Davenport as modified disclose the claimed invention as disclosed in the rejection of claim 5. Further, Jung teaches wherein the trough portion (51) is configured to translate the condensate toward the first aperture (corresponding to drain hole 56) and is closed at the second drain pan end cap (as can be seen in 3 and 4 of Jung).  

Claim 10 is rejected under pre-AlA 35 U.S.C. 103 as being unpatentable over Davenport et al. (US 2007/0113574) in view of Mercer et al. (US2015/0153095), further in view of Spanger (US 9,989,268). 
In regards to claim 10, Davenport as modified disclose the claimed invention as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the drainage pipe includes a stabilizer configured to maintain alignment of the drainage pipe with the second aperture when the drain pan is removed and replaced.  
         Spanger teaches a condensate drain assembly (Figs. 1-5) wherein the drainage pipe (20) includes a stabilizer (corresponding to faceplate 25) configured to maintain alignment (refer to col.5, lines 37-48) of the drainage pipe (20) with the second aperture when the drain pan is removed and replaced (refer to col.5, lines 63-65).  
        Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the condensate drain assembly of         Davenport such that the drainage pipe includes a stabilizer configured to maintain alignment of the drainage pipe with the second aperture when the drain pan is removed and replaced as taught by Spanger in order to position and aligning with corresponding notches (refer to col.5, lines 37-48 of Spanger).                                                                                                 
                                                  Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/
Examiner, Art Unit 3763                                                                                                                                                                                                        
   

/CASSEY D BAUER/Primary Examiner, Art Unit 3763